Citation Nr: 0716436	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  04-37 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to assignment of a higher rating for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1967 to 
May 1970 and from October 2002 to February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which reinstituted service connection for PTSD from the 
first date after separation from active service and assigned 
a 10 percent disability rating, effective February 26, 2004.  
A notice of disagreement was received in June 2004, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in October 2004.  A Board 
videoconference hearing was held in March 2007.  Additional 
VA treatment records were submitted by the veteran at the 
time of the hearing.  In his hearing testimony, the veteran 
waived RO consideration of these records.  

By decision in October 2004, the RO increased the PTSD rating 
to 30 percent, effective February 26, 2004.  However, where 
there is no clearly expressed intent to limit the appeal to 
entitlement to a specified disability rating, the RO and 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 
(1993).  The issue therefore remains in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a rating in excess of 30 percent for 
his service-connected  PTSD.  The veteran was granted service 
connection for PTSD in an April 2002 rating decision and was 
assigned a 50 percent disability rating.  The veteran 
reentered active service in October 2002 at which time his VA 
compensation benefits were discontinued.  Upon his discharge 
in February 2004, the veteran filed a claim for 
recommencement of his disability payments.  The RO properly 
resumed payment of disability benefits effective February 26, 
2004 pursuant to 38 C.F.R. § 3.654 (2006) and assigned a 10 
percent disability rating, which was subsequently increased 
to 30 percent.  

Under 38 C.F.R. § 3.654(b)(2), compensation is based on the 
degree of disability found to exist at the time the reward is 
resumed.  A disability will be evaluated on the basis of all 
facts, including records from the service department relating 
to the most recent period of active duty service.  See 38 
C.F.R. § 3.654.  However, in the instant case, it does not 
appear that the service records from the veteran's second 
period of service have been obtained.  Such records would 
give a more accurate depiction of the severity of the 
veteran's PTSD at separation, the time the service connection 
award was resumed.  

The Board recognizes that in August 2004, the RO requested 
service medical records from the Rhode Island National Guard.  
However, the response indicated that since the veteran was 
retired reserves, his records were located at the Army 
Personnel Center (now known as and hereinafter referred to as 
the U.S. Army Human Resources Command).  It appears that a 
request for service verification was also sent to the Rhode 
Island Adjutant General, which also gave a negative response 
in September 2004.  Nevertheless, despite the response from 
the Rhode Island National Guard, it appears that a request 
for service records was never addressed to the U.S. Army 
Human Resources Command.  Further, the Board notes that, 
currently, for army personnel discharged, deceased or retired 
on or after October 2002, as in the instant case, personnel 
records may be located at the U.S. Army Human Resources 
Command and health records may be located at the Records 
Management Center of the VA.  

Thus, the Board finds that further attempts to obtain the 
veteran's service records from his second period of active 
duty are appropriate.  The search should specifically include 
requests for the veteran's service records addressed to the 
U.S. Army Human Resources Command and the Records Management 
Center of the VA for the period of active duty from October 
2002 to February, 2004.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake all efforts 
available to obtain the veteran's service 
personnel and health records from his 
most recent period of active duty service 
from October 2002 to February 2004.  This 
effort should include a request for 
records to the U.S. Army Human Resources 
Command and the Records Management Center 
of the VA.  All necessary follow-up 
action should be taken.  All efforts to 
obtain the veteran's service records 
should be fully documented in the claims 
file and if any such records are 
unavailable, it should be clearly stated 
in the claims file. 

2.  Thereafter, the issue on appeal 
should be
readjudicated.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




